Citation Nr: 9926983	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation for 
the cause of the veteran's death under the provisions 
38 U.S.C.A. § 1151 on the basis that the veteran's kidney 
failure resulted in some way from bilateral renal artery 
bypass surgery conducted at a VA medical facility in June 
1996.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, and appellant's son-in-law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from June 1943 to February 1946.  
He died on October [redacted], 1996.  The appellant is his widow.

The appellant seeks entitlement to dependency and indemnity 
compensation.  Her representative has articulated three 
theories of entitlement to this benefit.  Initially, it is 
argued that the veteran's service-connected residuals of 
shrapnel wounds were somehow implicated in the renal failure 
which caused his death.  It is also argued that the veteran 
was entitled to receive compensation at the level of 
100 percent at the time of his death, and had been entitled 
to a total disability rating for at least the preceding ten 
years.  Lastly, the appellant's representative argues that 
the veteran's renal failure was "secondary" to bilateral 
renal artery bypass surgery conducted at a VA medical 
facility in June 1996.  The implication is that the veteran 
suffered some additional disability as a result of the 
surgery, although no specific contentions have been made.  

The appellant also seeks accrued benefits based upon a claim 
for entitlement to special monthly compensation based upon a 
demonstrated need for specialized aid and attendance filed 
prior to the veteran's death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Hanna v. Brown, 
6 Vet. App. 507, 510 (1994).  In order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of death. 

Alternatively, dependency and indemnity compensation may be 
paid to the surviving spouse of a veteran who was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability that was continuously 
rated as totally disabling for a period of ten or more years 
immediately preceding death.  38 U.S.C.A. § 1318.  

A third basis upon which an award of dependency and indemnity 
benefits may rest is that provided by 38 U.S.C.A. § 1151.  In 
pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
A well-grounded claim is one which would justify a belief by 
a fair and impartial individual that the claim is plausible.  
If she has not, her claim must fail and there is no further 
duty to assist her because additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

With regard to all the claims, the Board of Veterans' Appeals 
(Board) observes that all of the veteran's VA medical records 
are not contained in the claims file, and thus are not 
available for review.  The appellant has provided a list of 
seven hospitals which she has identified as VA institutions 
where the veteran has received treatment and a review of the 
record reveals that he obtained most, if not all, of his 
recent medical treatment from the VA.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The VA's responsibility to obtain all VA records 
for review "is heightened when the putative records are in 
the control of a governmental agency and where, as here, the 
reliability and relevance of the records are dependent upon 
their source."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

This responsibility is an absolute one, and by nature, its 
fulfillment must precede any determination as to whether the 
claims raised are well-grounded.  Thus, the veteran's claim 
for entitlement to dependency and indemnity compensation, 
under the three separate theories articulated above, may not 
be finally adjudicated until all VA treatment records have 
been obtained for inclusion in the claims file.  

With regard to the appellant's claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318, the Board observes that the RO has not explicitly 
addressed this claim in the form of a rating determination.  
The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as providing the 
surviving spouse with "the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue ...."  Weaver v. West, No. 96-667 (U.S. Vet. App. May 
6, 1999) (per curiam); Green v. Brown, 10 Vet. App. 111 
(1997).  Although both the appellant and her representative 
have made arguments to this effect, the RO has not rendered 
an adjudication as to whether the evidence would have 
supported a total disability rating for ten years prior to 
the veteran's death.  Consequently, a remand is required for 
the RO to readjudicate the appellant's claim to determine 
whether the veteran, based upon evidence in his claims file 
or in VA custody prior to his death, would have been entitled 
to receive a total disability rating for the ten years 
immediately preceding his death. 

The issue of entitlement to accrued benefits based upon a 
claim for entitlement to special monthly compensation filed 
prior to the veteran's death is deemed inextricably 
intertwined with the issue of entitlement to dependency and 
indemnity compensation and will be held in abeyance until a 
final resolution of the other claims has been reached.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment, both hospital 
records and outpatient treatment records 
afforded to the veteran which are not 
contained in the claims file for 
inclusion in the file.

2.  The RO should make an explicit 
determination as to whether the veteran, 
based upon evidence in his claims file or 
in VA custody prior to his death, would 
have been entitled to receive a total 
disability rating for the ten years 
immediately preceding his death, followed 
by an explicit adjudication of the 
appellant's entitlement to dependency and 
indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318.  The 
appellant and her representative should 
be provided with appropriate notice of 
the determinations.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


